

Exhibit 10.3




UNION FEDERAL SAVINGS AND LOAN ASSOCIATION
RECOGNITION AND RETENTION PLAN AND TRUST


 
ARTICLE I
ESTABLISHMENT OF THE PLAN AND TRUST
 
1.01 Union Federal Savings and Loan Association hereby establishes the
Recognition and Retention Plan (the “Plan”) and Trust (the “Trust”) upon the
terms and conditions hereinafter stated in this Recognition and Retention Plan
and Trust Agreement (the “Agreement”).
 
1.02 The Trustee, which initially shall be Fifth Third Bank of Central Indiana,
hereby accepts this Trust and agrees to hold the Trust assets existing on the
date of this Agreement and all additions and accretions thereto upon the terms
and conditions hereinafter stated.
 
ARTICLE II
PURPOSE OF THE PLAN
 
2.01 The purpose of the Plan is to retain directors and executive officers in
key positions by providing such persons with a proprietary interest in the
Holding Company (as hereinafter defined) as compensation for their contributions
to the Holding Company and to the Association and its Affiliates (as hereinafter
defined) and as an incentive to make such contributions and to promote the
Holding Company’s and the Association’s growth and profitability in the future.
 
ARTICLE III
DEFINITIONS
 
The following words and phrases when used in this Plan with an initial capital
letter, unless the context clearly indicates otherwise, shall have the meanings
set forth below. Wherever appropriate, the masculine pronoun shall include the
feminine pronoun and the singular shall include the plural.
 
3.01 “Affiliate” means the Holding Company and those subsidiaries or affiliates
of the Holding Company or the Association which, with the consent of the Board,
agree to participate in this Plan.
 
3.02 “Association” means Union Federal Savings and Loan Association and its
successors, whether in mutual or stock form.
 
3.03 “Beneficiary” means the person or persons designated by a Recipient to
receive any benefits payable under the Plan in the event of such Recipient’s
death. Such person or persons shall be designated in writing on forms provided
for this purpose by the Committee and may be changed from time to time by
similar written notice to the Committee. In the absence of a written
designation, the Beneficiary shall be the Recipient’s surviving spouse, if any,
or, if none, his estate.
 
3.04 “Board” means the Board of Directors of the Association.
 
3.05 “Committee” means the Stock Compensation Committee of the Board of
Directors of the Holding Company. At all times during its administration of this
Plan, the Committee shall consist of two or more directors of the Holding
Company, each of whom shall be a “Non-Employee Director” within the meaning of
the definition of that term contained in Regulation 16b-3 (“Rule 16b-3”)
promulgated under the Securities Exchange Act of 1934, as amended (the “1934
Act”).
 
3.06 “Common Stock” means shares of the common stock, without par value, of the
Holding Company.
 
3.07 “Conversion”shall mean the conversion of the Association from the mutual to
stock form of organization and the simultaneous acquisition of the Association
by the Holding Company.
 

1

--------------------------------------------------------------------------------



3.08 “Director” means a member of the Board of Directors of the Association or
the Holding Company.
 
3.09 “Director Emeritus” shall mean an honorary, non-voting member of the Board
of Directors of the Association or the Holding Company.
 
3.10 “Disability” means any physical or mental impairment which qualifies an
Employee, Director or Director Emeritus for disability benefits under the
applicable long-term disability plan maintained by the Association or an
Affiliate, or, if no such plan applies, which would qualify such Employee,
Director or Director Emeritus for disability benefits under the long-term
disability plan maintained by the Association, if such Employee, Director or
Director Emeritus were covered by that Plan.
 
3.11 “Employee” means any person who is currently employed by the Association or
an Affiliate, including officers.
 
3.12 “Holding Company” shall mean Union Community Bancorp.
 
3.13 “Outside Director” means a member of the Board of Directors of the
Association or the Holding Company, who is not also an Employee and who may be a
Director or Director Emeritus.
 
3.14 “Plan Shares” means shares of Common Stock held in the Trust and issued or
issuable to a Recipient pursuant to the Plan.
 
3.15 “Plan Share Award” or “Award” means a right granted under this Plan to earn
Plan Shares.
 
3.16 “Plan Share Reserve” means the shares of Common Stock held by the Trustee
pursuant to Sections 5.03 and 5.04.
 
3.17 “Recipient” means an Employee or Outside Director who receives a Plan Share
Award under the Plan.
 
3.18 “Trustee” means that person(s) or entity nominated by the Committee and
approved by the Board pursuant to Sections 4.01 and 4.02 to hold legal title to
the Plan assets for the purposes set forth herein.
 
ARTICLE IV
ADMINISTRATION OF THE PLAN
 
4.01 Role of the Committee. The Plan shall be administered and interpreted by
the Committee, which shall have all of the powers allocated to it in this and
other Sections of the Plan. The interpretation and construction by the Committee
of any provisions of the Plan or of any Plan Share Award granted hereunder shall
be final and binding. The Committee shall act by vote or written consent of a
majority of its members. Subject to the express provisions and limitations of
the Plan, the Committee may adopt such rules, regulations and procedures as it
deems appropriate for the conduct of its affairs. If permitted by applicable
law, the Committee, with the consent of Recipients, may change the vesting
schedule for Awards after the date of grant thereof. The Committee shall
recommend to the Board one or more persons or entities to act as Trustee in
accordance with the provisions of this Plan and Trust and the terms of Article
VIII hereof.
 
4.02 Role of the Board.  The members of the Committee and the Trustee shall be
appointed or approved by, and will serve at the pleasure of, the Board of
Directors of the Holding Company. The Board of Directors of the Holding Company
may in its discretion from time to time remove members from, or add members to,
the Committee, and may remove, replace or add Trustees.
 
4.03 Limitation on Liability.  Neither a Director nor the Committee nor the
Trustee shall be liable for any determination made in good faith with respect to
the Plan or any Plan Shares or Plan Share Awards granted under it. If a Director
or the Committee or any Trustee is a party or is threatened to be made a party
to any threatened, pending or completed action, suit or proceeding, whether
civil, criminal, administrative or investigative, by reason of anything done or
not done by him in such capacity under or with respect to the Plan, the
Association shall indemnify such person against expenses (including attorneys’
fees), judgments, fines and amounts paid in
 


 

2

--------------------------------------------------------------------------------



settlement actually and reasonably incurred by him in connection with such
action, suit or proceeding if he acted in good faith and in a manner he
reasonably believed to be in the best interests of the Association and its
Affiliates and, with respect to any criminal action or proceeding, if he had no
reasonable cause to believe his conduct was unlawful. The indemnification of
officers and directors of the Association pursuant to this Section 4.03 shall be
subject to 12 C.F.R. § 545.121.
 
ARTICLE V
CONTRIBUTION; PLAN SHARE RESERVE
 
5.01 Amount and Timing of Contributions.  The Association shall be permitted to
contribute to the Trust an amount sufficient to purchase up to 4% of the shares
of Common Stock issued by the Holding Company in connection with the Conversion.
Such amounts shall be paid to the Trustee no later than the date required to
purchase shares of Common Stock for Awards made under this Plan. No
contributions by Employees or Outside Directors shall be permitted.
 
5.02 Initial Investment.  Any amounts held by the Trust until such amounts are
invested in accordance with Section 5.03, shall be invested by the Trustee in
such interest-bearing account or accounts at the Association as the Trustee
shall determine to be appropriate.
 
5.03 Investment of Trust Assets; Creation of Plan Share Reserve. As soon as
practicable following the first shareholder meeting of the Holding Company
following the Conversion (“First Shareholder Meeting Date”), the Trustee shall
invest all of the Trust’s assets exclusively in the number of shares of Common
Stock, designated by the Association as subject to Awards made under the Plan,
which may be purchased directly from the Holding Company, on the open market, or
from any other source; provided, however that the Trust shall not invest in an
amount of Common Stock greater than 4.0% of the shares of the Common Stock sold
in the Conversion, which shall constitute the “Plan Share Reserve” and provided,
further that if the Trustee is required to purchase such shares on the open
market or from the Holding Company for an amount per share greater than the
price per share at which shares were trading on the date the contributions
therefor were made to the Trust, the Association shall have the discretion to
reduce the number of shares to be awarded and purchased. The Trust may hold cash
in interest-bearing accounts pending investment in Common Stock for periods of
not more than one year after deposit. The Trustee, in accordance with applicable
rules and regulations and Section 5.01 hereof, shall purchase shares of Common
Stock in the open market and/or shall purchase authorized but unissued shares of
the Common Stock from the Holding Company sufficient to acquire the requisite
percentage of shares. Any earnings received or distributions paid with respect
to Common Stock held in the Plan Share Reserve shall be held in an
interest-bearing account. Any earnings received or distributions paid with
respect to Common Stock subject to a Plan Share Award shall be held in an
interest-bearing account on behalf of the individual Recipient.
 
5.04 Effect of Allocations, Returns and Forfeitures Upon Plan Share Reserves.
 Upon the allocation of Plan Share Awards under Sections 6.02 and 6.03 after
acquisition by the Trustee of such shares, or the decision of the Committee to
return Plan Shares to the Holding Company, the Plan Share Reserve shall be
reduced by the number of Plan Shares so allocated or returned. Any shares
subject to an Award which may not be earned because of a forfeiture by the
Recipient pursuant to Section 7.01 shall be returned (added) to the Plan Share
Reserve.
 
ARTICLE VI
ELIGIBILITY; ALLOCATIONS
 
6.01 Eligibility.  Employees and Outside Directors are eligible to receive Plan
Share Awards provided in Section 6.02.
 
6.02 Allocations. The Committee may determine which of the Employees and Outside
Directors referenced in Section 6.01 above will be granted Plan Share Awards and
the number of Plan Shares covered by each Award, including grants effective upon
the First Shareholder Meeting Date, provided, however, that the number of Plan
Shares covered by such Awards may not exceed the number of Plan Shares in the
Plan Share Reserve immediately
 


 

3

--------------------------------------------------------------------------------



prior to the grant of such Awards, and provided further, that in no event shall
any Awards be made which will violate the Charter, Articles of Incorporation,
Bylaws or Plan of Conversion of the Holding Company or the Association or any
applicable federal or state law or regulation and provided further that Awards
may not be granted at any time in which the Association fails to meet its
applicable minimum capital requirements. In the event Plan Shares are forfeited
for any reason and unless the Committee decides to return the Plan Shares to the
Holding Company, the Committee may, from time to time, determine which of the
Employees or Outside Directors referenced in Section 6.01 above will be granted
additional Plan Share Awards to be awarded from forfeited Plan Shares. In
selecting those Employees or Outside Directors to whom Plan Share Awards will be
granted and the number of Plan Shares covered by such Awards, the Committee
shall consider the position and responsibilities of the eligible Employees or
Outside Directors, the length and value of their services to the Association and
its Affiliates, the compensation paid to such Employees or Outside Directors,
and any other factors the Committee may deem relevant.
 
6.03 Form of Allocation.  As promptly as practicable after a determination is
made pursuant to Section 6.02 that a Plan Share Award is to be made, the
Committee shall notify the Recipient in writing of the grant of the Award, the
number of Plan Shares covered by the Award, and the terms upon which the Plan
Shares subject to the Award may be earned. The stock certificates for Plan Share
Awards shall be registered in the name of the Recipient until forfeited or
transferred to the Recipient after such Award has been earned. The Committee
shall maintain records as to all grants of Plan Share Awards under the Plan.
 
6.04 Allocations Not Required. Notwithstanding anything to the contrary in
Sections 6.01 and 6.02, no Employee or Outside Director shall have any right or
entitlement to receive a Plan Share Award hereunder, such Awards being at the
total discretion of the Committee, nor shall the Employees or Outside Directors
as a group have such a right. The Committee may, with the approval of the Board
(or, if so directed by the Board, shall) return all Common Stock in the Plan
Share Reserve not yet allocated to the Holding Company at any time, and cease
issuing Plan Share Awards.
 
6.05. Distribution Election Before Plan Shares Are Earned. Notwithstanding
anything contained in the Plan to the contrary, an Employee or an Outside
Director who has received an allocation of Plan Shares in accordance with
Article VI may request in writing that the Committee authorize the distribution
to him or her of all or a portion of the Plan Shares awarded before the date on
which the Plan Shares become earned in accordance with Article VII. The decision
as to whether to distribute to any Employee or Outside Director who requests
distribution shall be made by the Committee, in its sole discretion. In
addition, the distribution shall be subject to the following parameters:
 

 
(a)
The Committee shall be required to make a separate determination for each
request received by an Employee or Outside Director for distribution.

 

 
(b)
Any Plan Shares awarded shall be required to have a legend on the Plan Shares
confirming that the Plan Shares are subject to restriction and transfer in
accordance with the terms set forth in the Plan. This legend may not be removed
until the date that the Plan Shares become earned in accordance with Article
VII.

 

 
(c)
The Plan Shares distributed shall be voted by the Trustee in accordance with
Section 7.04.

 

 
(d)
Any cash dividends or other cash distributions paid with respect to the Plan
Shares before the date that the Plan Shares are earned shall be paid to the
Trustee to be held for the Employee or Outside Director, whichever is
applicable, until the date that the Plan Shares are earned.

 

 
(e)
At the date on which the Plan Shares are earned, the Trustee may withhold from
any cash dividends or other cash distributions held on behalf of such Employee
or Outside Director the amount needed to cover any applicable withholding and
employment taxes arising at the time that the Plan Shares are earned. If the
amount of such cash dividends or distributions is insufficient, the Trustee may
require the Employee or Outside Director to pay to the Trustee the amount
required to be withheld as a condition of removing the legend on the Plan
Shares.

 

4

--------------------------------------------------------------------------------


ARTICLE VII
EARNING AND DISTRIBUTION OF PLAN SHARES; VOTING RIGHTS

7.01 Earning Plan Shares; Forfeitures.
 

 
(a)
General Rules. Plan Shares subject to an Award shall be earned by a Recipient at
the rate of twenty percent (20%) of the aggregate number of Shares covered by
the Award at the end of each full twelve months of consecutive service with the
Association or an Affiliate after the date of grant of the Award. If the term of
service of a Recipient terminates as an Employee, as a Director and as a
Director Emeritus prior to the fifth anniversary (or such later date as the
Committee shall determine) of the date of grant of an Award for any reason
(except as specifically provided in Subsection (b) below or in Section 4.01
hereof), the Recipient shall forfeit the right to earn any Shares subject to the
Award which have not theretofore been earned.

 

   
In determining the number of Plan Shares which are earned, fractional shares
shall be rounded down to the nearest whole number, provided that such fractional
shares shall be aggregated and earned, on the fifth anniversary of the date of
grant.

 

 
(b)
Exception for Terminations due to Death and Disability. Notwithstanding the
general rule contained in Section 7.01(a) above, all Plan Shares subject to a
Plan Share Award held by a Recipient whose term of service as an Employee and as
a Director or Director Emeritus with the Holding Company, Association or an
Affiliate terminates due to death or Disability shall be deemed earned as of the
Recipient’s last day of service with the Holding Company, Association or an
Affiliate as a result of such death or Disability. If the Recipient’s service as
an Employee and as a Director or Director Emeritus terminates due to Disability
within one year of the effective date of the Conversion, the Shares earned by
the Recipient may not be disposed of by the Recipient during the one-year period
following the Conversion, and stock certificate legends to that effect may be
placed on the stock certificates for any such shares.

 

 
(c)
Revocation for Misconduct. Notwithstanding anything hereinafter to the contrary,
the Board may by resolution immediately revoke, rescind and terminate any Plan
Share Award, or portion thereof, previously awarded under this Plan, to the
extent Plan Shares have not been delivered thereunder to the Recipient, whether
or not yet earned, in the case of an Employee who is discharged from the employ
of the Holding Company, Association or an Affiliate for cause (as hereinafter
defined), or who is discovered after termination of employment to have engaged
in conduct that would have justified termination for cause or, in the case of an
Outside Director who is removed from the Board of Directors of the Association
and the Holding Company or an Affiliate for cause (as hereinafter defined), or
who is discovered after termination of service as an Outside Director to have
engaged in conduct which would have justified removal for cause. “Cause” is
defined as personal dishonesty, willful misconduct, any breach of fiduciary duty
involving personal profit, intentional failure to perform stated duties, or the
willful violation of any law, rule, regulation (other than traffic violations or
similar offenses) or order which results in a loss to the Holding Company,
Association or any Affiliate or in a final cease and desist order.

 
7.02 Accrual of Dividends.  Whenever Plan Shares are paid to a Recipient or
Beneficiary under Section 7.03, such Recipient or Beneficiary shall also be
entitled to receive, with respect to each Plan Share paid, an amount equal to
any cash dividends or cash distributions and a number of shares of Common Stock
or other assets equal to any stock dividends and any other assets distributions
declared and paid with respect to a share of Common Stock between the date the
Plan Shares are being distributed and the date the Plan Shares were granted.
There shall also be distributed an appropriate amount of net earnings, if any,
of the Trust with respect to any cash dividends or cash distributions so paid
out. Until the Plan Shares are vested and distributed to any such Recipient or
Beneficiary, such dividends, distributions and net earnings thereon, if any,
shall be retained by the Trust.
 

5

--------------------------------------------------------------------------------



7.03 Distribution of Plan Shares.
 

 
(a)
Timing of Distributions: General Rule.  Plan Shares shall be distributed to the
Recipient or his Beneficiary, as the case may be, as soon as practicable after
they have been earned.

 

 
(b)
Form of Distribution. All Plan Shares, together with any shares representing
stock dividends, shall be distributed in the form of Common Stock. One share of
Common Stock shall be given for each Plan Share earned and payable. Payments
representing accumulated cash dividends and cash or other distributions (and
earnings thereon) shall be made in cash or in the form of such non-cash
distributions.

 

 
(c)
Withholding. The Trustee may withhold from any payment or distribution made
under this Plan sufficient amounts of cash or shares of Common Stock to cover
any applicable withholding and employment taxes, and if the amount of such
payment is insufficient, the Trustee may require the Recipient or Beneficiary to
pay to the Trustee the amount required to be withheld as a condition of
delivering the Plan Shares. Alternatively, a Recipient may pay to the Trustee
that amount of cash necessary to be withheld in taxes in lieu of any withholding
of payments or distribution under the Plan. The Trustee shall pay over to the
Holding Company, the Association or Affiliate which employs or employed such
Recipient any such amount withheld from or paid by the Recipient or Beneficiary.

 

 
(d)
Cessation of Payment. The Trustee shall cease payment of benefits to Recipients
or, if applicable, their Beneficiaries in the event of the Association’s
insolvency. The Association shall be considered insolvent for purposes of this
RRP if the Association is unable to pay its debts as they become due or if a
receiver is appointed for the Association under applicable law. If payments
cease by reason of this subsection, payments will be resumed, with appropriate
make-up payments, once the Association ceases to be insolvent but only to the
extent the payments were not made directly by the Association or its Affiliates.

 
7.04 Voting of Plan Shares. All shares of Common Stock held by the Trust shall
be voted by the Trustee, taking into account the best interests of the Plan
Share Award recipients.
 
ARTICLE VIII
TRUST
 
8.01 Trust.  The Trustee shall receive, hold, administer, invest and make
distributions and disbursements from the Trust in accordance with the provisions
of the Plan and Trust and the applicable directions, rules, regulations,
procedures and policies established by the Committee pursuant to the Plan.
 
8.02 Management of Trust.  It is the intent of this Plan and Trust that, subject
to the provisions of this Plan, the Trustee shall have complete authority and
discretion with respect to the management, control and investment of the Trust,
and that the Trustee shall invest all assets of the Trust, except those
attributable to cash dividends paid with respect to Plan Shares, in Common Stock
to the fullest extent practicable, and except to the extent that the Trustee
determines that the holding of monies in cash or cash equivalents is necessary
to meet the obligation of the Trust. Neither the Holding Company, the
Association, nor any Affiliate shall exercise any direct or indirect control or
influence over the time when, or the prices at which, the Trustee may purchase
such shares, the number of shares to be purchased, the manner in which the
shares are to be purchased, or the broker (if any) through whom the purchases
may be executed. In performing its duties, the Trustee shall have the power to
do all things and execute such instruments as may be deemed necessary or proper,
including the following powers:
 

 
(a)
To invest up to one hundred percent (100%) of all Trust assets in Common Stock
without regard to any law now or hereafter in force limiting investments for
Trustees or other fiduciaries. The investment authorized herein and in paragraph
(b) constitutes the only investment of the Trust, and in making such investment,
the Trustee is authorized to purchase Common Stock from the Holding Company

 


 

6

--------------------------------------------------------------------------------



or an Affiliate or from any other source and such Common Stock so purchased may
be outstanding, newly issued, or treasury shares.
 

 
(b)
To invest any Trust assets not otherwise invested in accordance with (a) above
in such deposit accounts, and certificates of deposit (including those issued by
the Association), securities of any open-end or closed-end management investment
company or investment trust registered under the Investment Company Act of 1940,
whether or not the Trustee or any affiliate of the Trustee is being compensated
for providing services to the investment company or trust as investment advisor
or otherwise, obligations of the United States government or its agencies or
such other investments as shall be considered the equivalent of cash.

 

 
(c)
To sell, exchange or otherwise dispose of any property at any time held or
acquired by the Trust.

 

 
(d)
To cause stocks, bonds or other securities to be registered in the name of a
nominee, without the addition of words indicating that such security is an asset
of the Trust (but accurate records shall be maintained showing that such
security is an asset of the Trust).

 

 
(e)
To hold cash without interest in such amounts as may be in the opinion of the
Trustee reasonable for the proper operation of the Plan and Trust and to hold
cash pending investment.

 

 
(f)
To employ brokers, agents, custodians, consultants and accountants.

 
(g) To hire counsel to render advice with respect to their rights, duties and
obligations hereunder, and such other legal services or representation as they
may deem desirable.
 
(h) To hold funds and securities representing the amounts to be distributed to a
Recipient or his or her Beneficiary as a consequence of a dispute as to the
disposition thereof, whether in a segregated account or held in common with
other assets of the Trust.
 
Notwithstanding anything herein contained to the contrary, the Trustee shall not
be required to make any inventory, appraisal or settlement or report to any
court, or to secure any order of court for the exercise of any power herein
contained, or give bond.
 
8.03 Records and Accounts. The Trustee shall maintain accurate and detailed
records and accounts of all transactions of the Trust, which shall be available
at all reasonable times for inspection by any legally entitled person or entity
to the extent required by applicable law, or any other person determined by the
Committee.
 
8.04 Earnings. All earnings, gains and losses with respect to Trust assets shall
be allocated, in accordance with a reasonable procedure adopted by the
Committee, to bookkeeping accounts for Recipients or to the general account of
the Trust, depending on the nature and allocation of the assets generating such
earnings, gains and losses. In particular, any earnings on cash dividends or
distributions received with respect to shares of Common Stock shall be allocated
to accounts for Recipients, if such shares are the subject of outstanding Plan
Share Awards, or otherwise to the Plan Share Reserve. Recipients (or their
Beneficiaries) shall not be entitled to any such allocations until the Plan
Share Awards to which they relate are vested and distributed to those Recipients
(or their Beneficiaries).
 
8.05 Expenses. All costs and expenses incurred in the operation and
administration of this Plan, including those incurred by the Trustee, shall be
borne by the Association or the Holding Company.
 
8.06 Indemnification. The Association shall indemnify, defend and hold the
Trustee harmless against all claims, expenses and liabilities arising out of or
related to the exercise of the Trustee’s powers and the discharge of its duties
hereunder, unless the same shall be due to its negligence or willful misconduct.
 

7

--------------------------------------------------------------------------------



ARTICLE IX
MISCELLANEOUS
 
9.01 Adjustments for Capital Changes. The aggregate number of Plan Shares
available for issuance pursuant to the Plan Share Awards (which, as of the
effective date of this Plan, shall not exceed 4% of the shares of the Holding
Company’s Common Stock issued in the Conversion), and the number of shares to
which any Plan Share Award relates shall be proportionately adjusted for any
increase or decrease in the total number of outstanding shares of Common Stock
issued subsequent to the effective date of the Plan resulting from any stock
dividend or split, recapitalization, merger, consolidation, spin-off,
reorganization, combination or exchange of shares, extraordinary cash or
non-cash distribution, or other similar capital adjustment, or other increase or
decrease in such shares effected without receipt or payment of consideration, by
the Committee.
 
9.02 Amendment and Termination of Plan. The Board may, by resolution, at any
time amend or terminate the Plan. The power to amend or terminate shall include
the power to direct the Trustee to return to the Holding Company all or any part
of the assets of the Trust, including shares of Common Stock held in the Plan
Share Reserve, as well as shares of Common Stock and other assets subject to
Plan Share Awards but not yet earned by the Employees or Outside Directors to
whom they are allocated. However, the termination of the Trust shall not affect
a Recipient’s right to the distribution of Common Stock relating to Plan Share
Awards already earned, including earnings thereon, in accordance with the terms
of this Plan and the grant by the Committee.
 
9.03 Nontransferable.  Plan Share Awards and rights to Plan Shares shall not be
transferable by a Recipient other than by will or the laws of descent and
distribution or pursuant to a qualified domestic relations order as defined by
the Internal Revenue Code of 1986, as amended, or Title I of the Employee
Retirement Income Security Act of 1974, as amended, or the rules thereunder, and
during the lifetime of the Recipient, Plan Shares may only be earned by and paid
to the Recipient who was notified in writing of the Award by the Committee
pursuant to Section 6.03. The assets of the RRP, prior to the distribution of
Plan Shares to a Recipient or his or her Beneficiary, shall be subject to the
claims of creditors of the Association. Unless Plan Shares are distributed in
accordance with Section 6.05 or 7.03 to a Recipient or his or her Beneficiary,
such Recipient or, if applicable, Beneficiary shall not have any right in or
claim to any specific assets of the RRP or Trust and shall only be an unsecured
creditor of the Association, nor shall the Holding Company or the Association be
subject to any claim for benefits hereunder.
 
9.04 Employment Rights.  Neither the Plan nor any grant of a Plan Share Award or
Plan Shares hereunder nor any action taken by the Trustee, the Committee or the
Board in connection with the Plan shall create any right on the part of any
Employee to continue in the employ of, or of any Outside Director to continue in
the service of, the Association, the Holding Company or any Affiliate thereof.
 
9.05 Voting and Dividend Rights. No Recipient shall have any voting or dividend
rights or other rights of a shareholder in respect of any Plan Shares covered by
a Plan Share Award, except as expressly provided in Sections 7.02 and 7.04
above, prior to the time said Plan Shares are actually distributed to him.
 
9.06 Governing Laws.  The Plan and Trust shall be governed by the laws of the
State of Indiana, except to the extent governed by federal law, including
regulations of the Office of Thrift Supervision. In particular, grants of Plan
Share Awards under the Plan shall comply with the requirements of 12 C.F.R. §
563b.3(g)(4)(vi) to the extent applicable thereto.
 
9.07 Effective Date. This Plan shall be effective as of the date of its approval
by the shareholders of the Holding Company.
 
9.08 Term of Plan. This Plan shall remain in effect until the earlier of (1) 21
years from the effective date of its adoption, (2) termination by the Board, or
(3) the distribution of all assets of the Trust. Termination of the Plan shall
not affect any Plan Share Awards previously granted, and such Awards shall
remain valid and in effect until they have been earned and paid, or by their
terms expire or are forfeited.
 
9.09 Tax Status of Trust. It is intended that the trust established hereby be
treated as a grantor trust of the Association under the provisions of Section
671, et seq., of the Internal Revenue Code of 1986, as amended.
 

8

--------------------------------------------------------------------------------



9.10. Compensation. The Trustee shall be entitled to receive fair and reasonable
compensation for its services hereunder, as agreed to by the Trustee and the
Association, and shall also be entitled to be reimbursed for all reasonable
out-of-pocket expenses, including, but not by way of limitation, legal,
actuarial and accounting expenses and all costs and expenses incurred in
prosecuting or defending any action concerning the Plan or the Trust or the
rights or responsibilities of any person hereunder, brought by or against the
Trustee. Such reasonable compensation and expenses shall be paid by the
Association or the Holding Company.
 
9.11. Resignation of Trustee. The Trustee may resign at any time by giving sixty
(60) calendar days’ prior written notice to the Association, and the Trustee may
be removed, with or without cause, by the Association on sixty (60) calendar
days’ prior written notice to the Trustee. Such prior written notice may be
waived by the party entitled to receive it. Upon any such resignation or removal
becoming effective, the Trustee shall render to the Association a written
account of its administration of the Plan and the Trust for the period since the
last written accounting and shall do all necessary acts to transfer the assets
of the Trust to the successor Trustee or Trustees.
 


 

9

--------------------------------------------------------------------------------



Resolutions Adopted by the Board of Directors
of Union Federal Savings and Loan Association
 
WHEREAS, the Union Federal Savings and Loan Association Recognition and
Retention Plan and Trust (the “RRP Plan”) permits the Association's Board of
Directors to amend the RRP Plan;
 
WHEREAS, the Office of Thrift Supervision has recently amended its regulations
to permit the vesting of stock options and management recognition grants in the
event of a change in control of the association making such awards.
 
WHEREAS, the Board of Directors deems it advisable to amend the RRP Plan to
permit vesting of awards under the RRP Plan in the event of a change in control
of the Association or its parent company, Union Community Bancorp.
 
NOW, THEREFORE, BE IT RESOLVED, that the Section 7.01(b) of the RRP Plan be
amended to read in its entirety as follows:
 

 
(b)
Exception for Terminations Due to Death and Disability and for a Change in
Control. Notwithstanding the general rule contained in Section 7.01(a) above,
all Plan Shares subject to a Plan Share Award held by a Recipient whose term of
service as an Employee and as a Director Emeritus with the Holding Company,
Association or an Affiliate terminates due to death or Disability shall be
deemed earned as of the Recipient’s last day of service with the Holding
Company, Association or an Affiliate as a result of such death or Disability. If
the Recipient’s service as an Employee and as a Director or Director Emeritus
terminates due to Disability within one year of the effective date of the
Conversion, the Shares earned by the Recipient may not be disposed of by the
Recipient during the one-year period following the Conversion, and stock
certificate legends to that effect may be placed on the stock certificates for
any such shares. Notwithstanding the general rule contained in Section 7.01(a),
all Plan Shares subject to a Plan Share Award held by a Recipient shall be
deemed to be earned in the event of a “change in control.”“A “change in control”
is defined as a change in control of the Holding Company or the Association
within the meaning of 12 C.F.R. § 574.4(a) (other than a change of control
resulting from a trustee or other fiduciary holding shares of Common Stock under
an employee benefit plan of that Holding Company or the Association or any of
its Affiliates).

 
RESOLVED FURTHER, that the foregoing amendment to the RRP Plan be applied to
outstanding awards under the RRP Plan and that the Association's officers notify
the current grantees of awards made under the RRP Plan of this amendment and
advise them of its impact on the vesting of their awards.
 


 